Citation Nr: 1213976	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2007 pension year.

2.  Whether the claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2008 pension year.

3.  Whether the claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2009 pension year.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 1945.  He died in October 2007.  The claimant is the Veteran's widow 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2011, the claimant withdrew her request for a personal hearing before a Veterans' Law Judge traveling to the RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served during a period of war.

2.  The Veteran died in October 2007.  

3.  The claimant is the Veteran's surviving spouse.  

4.  The claimant does not have any dependent children.

5.  For the 2007 pension year, the claimant's countable annualized income, taking into account a deduction for unreimbursed medical expenses and funeral expenses, was $8,621.75 and therefore it exceeded the maximum allowable pension rate of $7,329.00 for non-service connected death pension benefits for a claimant without a dependent child.

6.  For the 2008 pension year, the claimant's countable annualized income, taking into account a deduction for unreimbursed medical expenses, was $9,634.10 and therefore it exceeded the maximum allowable pension rate of $7,498.00 for non-service connected death pension benefits for a claimant without a dependent child.

7.  For the 2009 pension year, the claimant's countable annualized income, taking into account a deduction for unreimbursed medical expenses, was $10,651.85 and therefore it exceeded the maximum allowable pension rate of $7,933.00 for non-service connected death pension benefits for a claimant without a dependent child.


CONCLUSIONS OF LAW

1.  The claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2007 pension year.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2011).  

2.  The claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2008 pension year.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2011).

3.  The claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2009 pension year.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue on appeal is based on the operation of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue here on appeal.  As explained below, there is no dispute as to the facts.  This appeal is being denied due to the appellant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA.

Nonetheless, the Board also finds that the claimant has been accorded ample opportunity to present evidence and argument as required by the Court's jurisprudence in general.  See 38 C.F.R. § 3.103 (2011).  Specifically, the Board finds that a reasonable person from reading the December 2007, October 2010, and December 2010 letters as well as the February 2008 decision, the March 2009 statement of the case, and the January 2011 supplemental statement of the case would understand what evidence is necessary to support her claims and what VA would do to assist her in obtaining evidence in support of her claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board notes that the RO in October 2010 and again in December 2010 contact the widow and asked that she complete VA Forms 21-8416, Medical Expense Reports, for the 2007 through 2009 pension years.  However, the claimant in a subsequent December 2010 statement in support of claim reported, in substance, that she could not or would not complete these forms and instead notified the RO that she paid approximately $300.00 a month in medical bills.  She also provided the RO with copies of at least some of her receipts for the medical bills she paid for the 2007 through 2009 pension years.  

The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Given the appellant's unwillingness to cooperate in the prosecution of her claim and/or her belief that the evidence she provided the RO (i.e., her receipts for the medical bills she paid for the 2007 through 2009 pension years) are sufficient to substantiate her claims as well as the Board's concession for the purpose of this appeal that she had her claimed $300.00 a month in medical bills for the 2007 through 2009 pension years, the Board finds that adjudication of the current appeal may go forward without a remand to once again request financial information from the claimant.  Id.

The Claims

The appellant is seeking entitlement to non-service connected death pension benefits for the 2007 through 2009 pension years.  Specifically, the appellant is claiming that she meets the income criteria for non-service connected death pension benefits because of her limited fix income and her extensive medical expenses which average $300.00 a month.  

i.  The Laws and Regulations

In this regard, nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4). 

The Veteran in this case served on active duty from April 1942 to October 1944, and therefore served during a period of war (i.e., World War II).  See 38 U.S.C.A. § 101(8), (11).  The Veteran died in October 2007.  The claimant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Therefore, as the Veteran served during a period of war, in order to be entitled to nonservice- connected death pension benefits, the appellant must only meet the specific income and net worth requirements outlined below for each of the pension years on appeal.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); See also 38 C.F.R. § 3.271(a).  

Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before a veteran's death for expenses of the veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).  

Likewise, amounts paid by a surviving spouse or child of a veteran for the veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  

Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

ii.  The Analysis

Initially, the Board notes that the RO limited its adjudication to whether the claimant is entitled to nonservice-connected death pension benefits for the 2007 through the 2009 pension years.  Therefore, the Board will likewise limit its adjudication.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In determining the appellant's financial picture for the 2007 through the 2009 pension years, a review of the record on appeal reveals that this information is found in the following documents: the claimant's October 2007 VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse; her November 2007 VA Form 5655, Financial Status Report; her various statements to the RO, the receipts she provided the RO; and the information the RO obtained from the Social Security Administration.  

As to dependent children, the clamant reported in the October 2007 VA Form 21-534 that she did not have any.  Therefore, when considering if the claimant meets the criteria for non-service connected death pension benefits for the 2007 through 2009 pension years, the Board will adjudicate the clams based on her not having any dependent children.

As to her income, the clamant reported in the October 2007 VA Form 21-534, under the heading ALL OTHER INCOME, the she received $240.00 a month in income without specifying its source.  Therefore, when considering if the claimant meets the criteria for non-service connected death pension benefits for the 2007 through 2009 pension years, the Board will adjudicate the clams based on her also having $2,880.00 in additional annual income. 

As to her medical expenses, in her November 2007 VA Form 5655, the claimant also reported that in 2007 she paid Olympic Medical Physicians $1,378.63 ($1,391.45 minus the $12.82 not paid) and Olympic Medical Center $275.69 ($432.80 minus the $157.11 not paid).  She also reported that between November 2006 and October 2007 she paid Wal-Mart Pharmacy $2,682.00.  

In her March 2009 VA Form 9, the claimant notified the RO that she paid $2.00 to $5.00 for her prescription medications and had to pay out of pocket for her doctor bills.  In December 2010, the claimant also notified the RO that she paid $300.00 a month in medical bills over the last three years.  In December 2010, the RO received receipts from the claimant that document her payment of various medical expenses dated from 2006 to 2010.  However, these receipts were not organized in such a way that the Board can readily ascertain who was paid how much in any given year.

Therefore, for the purpose of this appeal and granting the claimant the benefit of doubt in this matter, the Board will concede without supporting documentation that the claimant spent 300.00 a month in medical bills when considering if she meets the criteria for non-service connected death pension benefits for the 2007 through 2009 pension years.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  The 2007 Pension Year

Effective December 1, 2006, the MAPR for an appellant without dependent children was $7,329.00.  See 38 C.F.R. § 3.23(a)(5).  The MAPR is published in Appendix B of VA Adjudication Procedure Manual (M21-1), Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

As to her 2007 annual income, the claimant also reported in the October 2007 VA Form 21-534, that she received a onetime payment of $5,000.00 from a life insurance policy.  Moreover, the appellant's monthly Social Security income was $527.50 for 9 months, $951.50 for 1 month, 952.00 for 1 month, and 974.00 for 1 month.  This is an annual Social Security income of $7,625.00.  As noted above, the appellant also notified VA that she had $280.00 a month in other income.  This is an annual income of $2,880.00.  Therefore, the claimant's total annual income for the 2007 pension year was $15,505.00 ($5,000.00 from a life insurance policy plus $7,625.00 from Social Security plus $2,880.00 in other income).

As to her 2007 unreimbursed medical expenses, a Social Security Administration inquiry indicated that the appellant's supplementary medical insurance (SMI) (Medicare Part B) premium amount was $96.40 per month.  This is an annual expense of $1,156.80.  Moreover, as noted above, the Board for the purpose of this decision has conceded that the claimant had $300.00 a month in medical bills.  This is an annual expense of $3,600.00.  Accordingly, the appellant notified VA of $4,756.80 in annual medical expenses for 2007 ($1,156.80 in Medicare premiums plus $3,600.00 in additional annual medical expenses).  

Taking into account the five percent deduction at the MAPR for an appellant without dependent children, $366.45 (5% of $7,329.00 which is the MAPR effective December 1, 2006) which is subtracted from the total medical expenses, this results in a total medical expense of $4,390.35 ($4,756.80 less $366.45) for 2007.  

In regard to the expenses of the Veteran's last illness and burial, the record shows that she paid $3,092.90 for the Veteran's funeral expenses in 2007.  See 38 C.F.R. § 3.272(h)(1)(ii).  The record also shows that in a May 2008 action the RO reimbursed her $600.00 for funeral costs and cemetery/plot costs.  Therefore, the appellant is entitled to a one time deduction for the Veteran's last expenses of $2,492.90 ($3,092.90 for the Veteran's funeral expenses less $600.00 for funeral costs and cemetery/plot costs reimbursed by VA).  Therefore, the appellant's annual family countable income for the 2007 pension year was $8,621.75 ($15,505.00 in annual income less $4,390.35 in total medical expense and less $2,492.90 in unreimbursed funeral expenses)). 

Since the MAPR for an appellant without dependent children, effective December 1, 2006, was $7,329.00, her annual family countable income of $8,621.75 for 2007 exceeded the pertinent MAPR for the award of VA non-service connected death pension benefits and her claim must be denied.  

b.  The 2008 Pension Year

Effective December 1, 2007, the MAPR for an appellant without dependent children was $7,498.00.  See 38 C.F.R. § 3.23(a)(5).  

As to her 2008 annual income, the appellant's monthly Social Security income was $947.00 a month.  This is an annual Social Security income of $11,364.00.  As noted above, the appellant also notified VA that she had $280.00 a month in other income.  This is an annual income of $2,880.00.  Therefore, the claimant's total annual income for the 2008 pension year was $14,244.00 ($11,364.00 from Social Security plus $2,880.00 in other income).

As to her 2008 unreimbursed medical expenses, a Social Security Administration inquiry indicated that the appellant's supplementary medical insurance (SMI) (Medicare Part B) premium amount was $115.40 per month.  This is an annual expense of $1,384.80.  Moreover, as noted above, the Board for the purpose of this decision has conceded that the claimant had $300.00 a month in medical bills.  This is an annual expense of $3,600.00.  Accordingly, the appellant notified VA of $4,984.80 in annual medical expenses for 2008 ($1,384.80 in Medicare premiums plus 3,600.00 in additional annual medical expenses).  

Taking into account the five percent deduction at the MAPR for an appellant without dependent children, $374.90 (5% of $7,498.00 which is the MAPR effective December 1, 2007) which is subtracted from the total medical expenses, this results in a total medical expense of $4,609.90 ($4,984.80 less $374.90) for 2008.  Therefore, the appellant's annual family countable income for the 2008 pension year was $9,634.10 ($14,244.00 in annual income less $4,609.90 in total annual expenses). 

Since the MAPR for an appellant without dependent children, effective December 1, 2007, was $7,498.00, her annual family countable income of $9,634.10 for 2008 exceeded the pertinent MAPR for the award of VA non-service connected death pension benefits and her claim must be denied.  

c.  The 2009 Pension Year

Effective December 1, 2008, the MAPR for an appellant without dependent children was $7,933.00.  See 38 C.F.R. § 3.23(a)(5).  

As to her 2009 annual income, the appellant's monthly Social Security income was $1,030.00 a month.  This is an annual Social Security income of $12,360.00.  As noted above, the appellant also notified VA that she had $280.00 a month in other income.  This is an annual income of $2,880.00.  Therefore, the claimant's total annual income for the 2009 pension year was $15,240.00 ($12,360.00 from Social Security plus $2,880.00 in other income).

As to her 2009 unreimbursed medical expenses, a Social Security Administration inquiry indicated that the appellant's supplementary medical insurance (SMI) (Medicare Part B) premium amount was $115.40 per month.  This is an annual expense of $1,384.80.  Moreover, as noted above, the Board for the purpose of this decision has conceded that the claimant had $300.00 a month in medical bills.  This is an annual expense of $3,600.00.  Accordingly, the appellant notified VA of $4,984.80 in annual medical expenses for 2008 ($1,384.80 in Medicare premiums plus 3,600.00 in additional annual medical expenses).  

Taking into account the five percent deduction at the MAPR for a housebound appellant with one dependent, $396.65 (5% of $7,933.00 which is the MAPR effective December 1, 2008) which is subtracted from the total medical expenses, this results in a total medical expense of $4,588.15 ($4,984.80 less $396.65) for 2009.  Therefore, the appellant's annual family countable income for the 2009 pension year was $10,651.85 ($15,240.00 in annual income less $4,588.15 in total annual expenses). 

Since the MAPR for an appellant without dependent children, effective December 1, 2008, was $7,933.00, her annual family countable income of $10,651.85 for 2009 exceeded the pertinent MAPR for the award of VA non-service connected death pension benefits and her claim must be denied.    

Conclusion

While the Board can certainly empathize with any financial difficulty the appellant is experiencing, she is not entitled to payment of VA non-service connected death pension benefits for the 2007 through the 2009 pension years because her family income exceeds the legal limit.

Although recognizing the Veteran's honorable wartime service and the claimant's dire need for additional money, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA non-service connected death pension benefits when the appellant's income exceeds certain levels.  The Court has held that, where the law and not the evidence are dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the appellant's annual family countable income exceeds the statutory limits for each of the years in question, she is not legally entitled to payment of VA non-service connected death pension benefits, regardless of the Veteran's honorable wartime service or her need for these monies.  Therefore, the appellant's claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

The claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2007 pension year and her appeal is denied.

The claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2008 pension year and her appeal is denied.

The claimant's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2009 pension year and her appeal is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


